DETAILED ACTION
Claims 1-12 are pending in this office action.

Claim Objections
Claims 8-10 are objected to because of the following informalities: The preamble of claims 8-10 recite “The information processing apparatus” that is similar to the preamble of claim 7; thus claims 8-10 should depend on claims 7.  Appropriate correction is required.
In this case: claims 8-10 are determined as depend on claim 7, not claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because claims contain no hardware. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US 20190147085) in view of Hirose (or hereinafter “Hirose”) (US 20140358934) and Roche et al (or hereinafter “Roche”) (US 11159338). 
As to claim 1, Pal teaches an information processing system (fig. 1) comprising:
“ a first information processing device configured to accept an input of a 5query to be processed” as a  data intake and query system includes search head 210 (fig. 2) is configured to receive as accept a search query (fig. 19, paragraph 441) including keywords of user input (paragraph 289)  as input of the query to be processed e.g., analyze a query and determine that the DFS system 200 can execute the query (fig. 19, paragraphs 440-442).  The data intake and query system is represented as a first information processing device;
“a second information processing device configured to execute the query for each of a plurality of tasks in parallel” as search service that includes master 212  (fig. 18, paragraph 426) as a second information processing device is configured to execute the query for tasks in parallel  (paragraphs 338; 599, 659), wherein
“the first information processing device is further configured to: determine whether or not an external database server contains records 10targeted by the query” as  the data intake and query system that includes a  query coordinator(s) 3304  is configured to determine whether or not the external data source is available for query (fig. 33, paragraphs 658-659, 773-775).  Whether or not the external data source is available for query is not whether or not an external database server contains records 10targeted by the query;
“specify connection information for accessing the external database server when the external database server contains the records targeted by the query” as 
define a search scheme having a portion with search phrases and specific control information for accessing external data source(s) (paragraphs 428, 448-449) when external data source(s) that contains events targeted by the query (paragraphs 245-251, 919) is available for the query (paragraphs 757, 481).  The specific control information is represented as connection information.
In particularly, the search head 210 communicates information to the search service 220 including a portion of the search scheme to be performed by the worker nodes 214. For example, a portion of the search scheme transmitted to the DFS master 212 may include search phase(s) to be performed by the DFS master 212 and the worker nodes 214. The information may also include specific control information enabling the worker nodes 214 to access the indexers 206 as well as the external data sources 209 subject to the search query (paragraph 448); 
 “transmit the query and the connection information to the second 15information processing device” as communicating information that includes specific control information as connection information to the mater 212 of the search service as the second information processing device (paragraphs 425, 448) and communicating to the query the master 212 of the search service (paragraph 598).  The portion of search scheme having search phrase(s) and specific control information (paragraph 445, 448) is represented as connection information.
In particularly, the search head 210 communicates information to the search service 220 including a portion of the search scheme to be performed by the worker nodes 214. For example, a portion of the search scheme transmitted to the DFS master 212 may include search phase(s) to be performed by the DFS master 212 and the worker nodes 214. The information may also include specific control information enabling the worker nodes 214 to access the indexers 206 as well as the external data sources 209 subject to the search query (paragraph 448); 
“the second information processing device is further configured to:  connect to the external database server based on the connection information received from the first information processing device” as the search service as the second information processing device is configured to enable the worker nodes 214 to access the external data source 209 as an external database based on  include specific control information (paragraph 448) so that the worker nodes 214 can collect the partial search results from the external data source 209 over the computer network (paragraph 430).  The above information indicates that the external data source is connected with the worker node 214 based on the specific control information.
In particularly, in step 2106, the search head 210 initiates a communications search protocol that establishes a logical connection with the worker nodes 214 via the search service 220. Specifically, the search head 210 may communicate information to the search service 220 including a portion of the search scheme to be performed by the worker nodes 214. For example, a portion of the search scheme transmitted to the DFS master 212 may include search phase(s) to be performed by the DFS master 212 and the worker nodes 214. The information may also include specific control information enabling the worker nodes 214 to access the indexers 206 as well as the external data source(s) 209 subject to the search query (paragraph 448);
“acquire information indicating a storage status of the records targeted by 20the query among records stored in the external database server” as retrieve, from the external source(s) (paragraphs 311-312), values in events that meet criteria specified in a query, such as criteria indicating certain keywords or having specific values in defined fields (paragraphs 124-125, 446).   The values include status of events such as new.  The status values e.g., new as information that indicates storage status of events as records (fig. 17B, paragraphs 392-293). 
For example, extraction rule may apply to a set of events that are each associated with a particular host, source, or source type. When events are to be searched based on a particular field name specified in a search, the system uses one or more configuration files to determine whether there is an extraction rule for that particular field name that applies to each event that falls within the criteria of the search. If so, the event is considered as part of the search results (and additional processing may be performed on that event based on criteria specified in the search) (paragraph 125);
“determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determine three age ranges e.g., 20-29, 30-39, 40-49 for subqueries as tasks (paragraph 805) relevant to events targeted by the query (paragraphs 265, 278), based on an age range of 20-49 (paragraph 805).  The acquired age range does not indicate the storage status.
Pal does not explicitly teach the claimed limitations:
determine whether or not an external database server contains records 10targeted by the query;
 based on the acquired information indicating the storage status.
Roche teaches the claimed limitations:
“wherein the first information processing device is further configured to: determine whether or not an external database server contains records 10targeted by the query” as server as the first information processing device configured to determine whether the network-connected device as an external database server contains records (col. 2, lines 40-67) specified by the request or query (col. 21, lines 35-50).  For instance, the device server may access a local (e.g., within the device server) device records datastore to determine whether there are any device records stored within. If there are no device records for the network-connected device in the device records datastore, the device server may access a device registry to determine whether any device records are available for the network-connected device (col. 2, lines 55-67);
“a first information processing device configured to accept an input of a 5query to be processed” as server configured to accept the authentication information of request (col. 21, lines 50-67) as an input of a query for processing by authenticate the data against the expected data from a layer of a device (col. 2, lines 50-67);
“transmit the query and the connection information to the second 15information processing device” as transmitting the request includes identifiers of records and authentication information to the server (fig. 8, col. 21, lines 34-67);
“specify connection information for accessing the external database server when the external database server contains the records targeted by the query” as identifying code for accessing a server device when server device contains records requested by the query (col. 2, lines 40-67; col. 3, lines 30-67);
“the second information processing device is further configured to:  connect to the external database server based on the connection information received from the first information processing device” as the server as the second information processing device configured to connect to network device based on identifier of device as connection information received from controlling device as the first information processing device (fig. 8, col. 21, lines 34-67).
Pal and Roche disclose the method for searching database based on user’s request.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Roche’s teaching to Pal’s system in order to  obtain  records necessary to fulfill incoming user’s request, to allow a user to interact  with a device server to provide state data that is recorded in one or more device records and further to specify the network address of the network-connected device in order to enable direct communication between the controlling device and the network-connected device.
Hirose teaches the claimed limitation:
“determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determine a search subrange#1 for task: select *form T01 for server device (active) and a search subrange#2 for task: select *from T01 for server device (standby-1) relevant to data e.g., records (paragraph 76) in a table named T01 targeted by the request, based on obtained server status e.g., active or standby (figs. 4, 10, paragraphs 73, 76-77, 115).
When a search request is received from the client device 200, the server control units 110, 110a, and 110b first calculate their respective search subranges based on active/standby status (whether the server is an active server or a standby server) (paragraph 73).
 For example, the application software 210 requests the client control unit 220 to retrieve some data records from the database (S1). This request causes the client device 200 to broadcast or multicast a database search request to multiple server devices 100, 100a, and 100b at a time. Suppose, for example, that the client device 200 requests data in a table named "T01" (S2, S2a, S2b). Where appropriate, the following description refers to this table as "table T01."(paragraph 76).
The server control units 110, 110a, and 110b then calculate search subranges based on their assigned active/standby status and the number of participating server devices. For example, the server control units 110, 110a, and 110b respectively obtain search subrange #1, search subrange #2, and search subrange #3, and search their own search subranges to retrieve data (S3, S3a, S3b). The server control units 110, 110a, and 110b send their search results back to the client device 200 (S4, S4a, S4b). The client control unit 220 merges the received results into a single set of data records and passes it to the requesting application software 210 (S5) (paragraph 7).
FIG. 4. The illustrated three server devices 100, 100a, and 100b have determined search subranges #1, #2, and #3 according to their respective active/standby statuses (paragraph 115).
Pal and Hirose disclose the method for searching database based on user’s request.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hirose’s teaching to Pal’s system in order to  avoid overlap between servers’ search subranges, so as not to waste their processing resources with redundant searching operation, to enables a scalable increase of throughput, to ensure access to the entire data even if some server in the system happens to fail and further to provide an increased fault tolerance.

As to claim 2, Pal, Hirose and Roche teach the claimed limitation “ wherein the second information processing device is a server group constituting a parallel and distributed processing platform, the server group including a plurality of servers executing processes that one-to-one correspond to the plurality of tasks” as the data intake and query system 3301 as the second information processing device is a server group that includes  worker nodes 3306  executing sets e.g.,  20-29, 30-39, 40-49 that one-to-one correspond to the subqueries as the plurality of tasks (Pal: fig. 33, paragraphs 682, 695, 697-698; 805).   Parallel searching, the entire set of search data is subdivided into a plurality of virtual Partitions.  While the two databases 11 and 11a actually store the same set of data, the first server 10 only sees one such virtual Partition of its attached database 11. Likewise, the second server 10a only sees one virtual partition of its attached database 11a that is different from the one in the database 11 of the first server 1 (Hirose: paragraph 52).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Hirose and Roche and further in view of Bakir (US 20140310242)
As to claim 6, Pal does not explicitly teach the claimed limitation “wherein the first information processing device executes the query using records 25stored in the first information processing device as targets when the external database server does not contain the records targeted by the query”.
However, Pal teaches a worker node 3306 is required to retrieve a bucket from storage 4602 (e.g., where a local cached copy of the bucket does not exist on the worker node 3306 assigned to the partition),
 Roche teach the device server executes query to obtains records in the device registry when  the device server 302 have  records in the device record datastore 308 (figs. 3, 7; col. 2, lines ).  Bakir teaches if remote database is not available, TrackIT retrieve data from the user database (paragraph 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Roche’s teaching and Bakir’s teaching to Pal’s system in order to  allow an administrator to generate a paused task report for all users, clear or delete tasks submitted by all the users and further to free up computer system resources and/or disk space so that more user data may be store.

Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US 20190147085) in view of Hirose (or hereinafter “Hirose”) (US 20140358934).
As to claim 7, Pal teaches an information processing apparatus comprising:
a memory; and 30a processor couple to the memory and configured to 28Fujitsu Ref. No.: 19-02005(as a memory; and 30a processor couple to the memory and configured to paragraphs 130, 611):
“receive from another information processing device a query and the connection information for accessing the external database server” receive from search head 210 as another information processing device, a query (paragraph 598) and portion of the search scheme that includes a portion of search scheme having search phrase(s) and specific control information as connection information enabling the worker nodes 214 to access the indexers 206 as well as the external data sources 209 subject to the search query (paragraphs 425, 445, 448);
“connect to an external database server based on the connection information” as the search service as the second information processing device is configured to enable the worker nodes 214 to access the external data source 209 as an external database based on  include specific control information (paragraph 448) so that the worker nodes 214 can collect the partial search results from the external data source 209 over the computer network (paragraph 430).  The above information indicates that the external data source is connected with the worker node 214 based on the specific control information.
In particularly, in step 2106, the search head 210 initiates a communications search protocol that establishes a logical connection with the worker nodes 214 via the search service 220. Specifically, the search head 210 may communicate information to the search service 220 including a portion of the search scheme to be performed by the worker nodes 214. For example, a portion of the search scheme transmitted to the DFS master 212 may include search phase(s) to be performed by the DFS master 212 and the worker nodes 214. The information may also include specific control information enabling the worker nodes 214 to access the indexers 206 as well as the external data source(s) 209 subject to the search query (paragraph 448);
“5acquire information indicating a storage status of the records targeted by the query among records stored in the external database server” as retrieve, from the external source(s) (paragraphs 311-312), values in events that meet criteria specified in a query, such as criteria indicating certain keywords or having specific values in defined fields (paragraphs 124-125, 446).   The values include status of events such as new.  The status values e.g., new as information that indicates storage status of events as records (fig. 17B, paragraphs 392-293). 
For example, extraction rule may apply to a set of events that are each associated with a particular host, source, or source type. When events are to be searched based on a particular field name specified in a search, the system uses one or more configuration files to determine whether there is an extraction rule for that particular field name that applies to each event that falls within the criteria of the search. If so, the event is considered as part of the search results (and additional processing may be performed on that event based on criteria specified in the search) (paragraph 125);
 “determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determine three age ranges e.g., 20-29, 30-39, 40-49 for subqueries as tasks (paragraph 805) relevant to events matched by the query (paragraphs 265, 278), based on an age range of 20-49 (paragraph 805).  The acquired age range does not indicate the storage status
Pal does not explicitly teach the claimed limitations:
based on the acquired information indicating the storage status.
Hirose teaches the claimed limitation:
“determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determine a search subrange#1 for task: select *form T01 for server device (active) and a search subrange#2 for task: select *from T01 for server device (standby-1) relevant to data e.g., records (paragraph 76) in a table named T01 targeted by the request, based on  obtained server status e.g., active or standby (figs. 4, 10, paragraphs 73, 76-77, 115).
When a search request is received from the client device 200, the server control units 110, 110a, and 110b first calculate their respective search subranges based on active/standby status (whether the server is an active server or a standby server) (paragraph 73).
 For example, the application software 210 requests the client control unit 220 to retrieve some data records from the database (S1). This request causes the client device 200 to broadcast or multicast a database search request to multiple server devices 100, 100a, and 100b at a time. Suppose, for example, that the client device 200 requests data in a table named "T01" (S2, S2a, S2b). Where appropriate, the following description refers to this table as "table T01."(paragraph 76).
The server control units 110, 110a, and 110b then calculate search subranges based on their assigned active/standby status and the number of participating server devices. For example, the server control units 110, 110a, and 110b respectively obtain search subrange #1, search subrange #2, and search subrange #3, and search their own search subranges to retrieve data (S3, S3a, S3b). The server control units 110, 110a, and 110b send their search results back to the client device 200 (S4, S4a, S4b). The client control unit 220 merges the received results into a single set of data records and passes it to the requesting application software 210 (S5) (paragraph 7).
FIG. 4. The illustrated three server devices 100, 100a, and 100b have determined search subranges #1, #2, and #3 according to their respective active/standby statuses (paragraph 115).
Pal and Hirose disclose the method for searching database based on user’s request.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hirose’s teaching to Pal’s system in order to  avoid overlap between servers’ search subranges, so as not to waste their processing resources with redundant searching operation, to enables a scalable increase of throughput, to ensure access to the entire data even if some server in the system happens to fail and further to provide an increased fault tolerance.

Claim 11 has the same claimed limitation subject matter as discussed in claims 1, 7; thus claim 11 is rejected as discussed in claims 1, 7.  In addition, Pal teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in an information processing apparatus to execute a process (paragraphs 130, 611), the process comprising: 
“accepting a query and the connection information for accessing the 5external database server” as receiving as accepting from search head 210 as another information processing device, a query (paragraph 598) and portion of the search scheme that includes a portion of search scheme having search phrase(s) and specific control information as connection information enabling the worker nodes 214 to access the indexers 206 as well as the external data sources 209 subject to the search query (paragraphs 425, 445, 448).

Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 20140244728) in view of Hirose (US 20140358934).
As to claim 7, Endo teaches an information processing apparatus comprising: 
a memory; and 30a processor couple to the memory and configured to 28Fujitsu Ref. No.: 19-02005(as a memory; and 30a processor couple to the memory and configured to paragraphs 55-56):
“receive from another information processing device a query and the connection information for accessing the external database server” as receive from reception unit 11 as another information processing device a status inquiry request as a query for accessing the server 3a of a database (fig. 4, paragraph 87-88)  as external database server (fig. 15, paragraphs 208-209) and receive a connection response T21-8 as connection information from the reception unit 11 for accessing the server 3a (fig. 15, paragraphs 212-213);
“connect to an external database server based on the connection information” as  connect to the server 3a of a database (fig. 4, paragraph 87-88) as an external database server based on the connection response (paragraph 213)
In particularly, the user terminal 2 establishes connection to the destined server 3a (step S28) on the basis of the result of the determination whether the connection can be established contained in the received connection response and information such as the Uniform. Resource Locator (URL) of the log-in screen (if the determination resulted in that the connection can be established) (paragraph 213); 
 “acquire information indicating a storage status of the records targeted by 20the query among records stored in the external database server” as obtain the server status of records of all the service providing servers 3a specified by the request (paragraphs 86, 107-108) among records of servers stored in the server status data database (figs. 1, 4, paragraphs 107-108) of server 1 or server manager 13 of the server 1(paragraphs 80, 85).  The server 1 is not the external database server.
In particularly, upon receipt of the inquiry request, the server status obtainer 13a refers to the server status data DB 13c and recognizes the service ID of the service provided by the server 3a having the assigned IP address. The server status obtainer 13a determines whether the server status data DB 13c stores therein a record of an additional server 3a that has a service ID the same as the recognized service ID. If the server status data DB 13c stores therein a record of an additional server 3a having the same service ID, the server status obtainer 13a outputs the server status of all the servers 3a having the recognized service ID and the server IDs or the IP addresses that specify these servers 3a, as an inquiry response about the server status, to the control manager 12 (paragraph 107).
Endo does not explicitly teach the claimed limitations:
the external database server; 
determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status.
Hirose teaches the claimed limitations:
“records stored in the external database server” as records stored in the database server for response to a client request received from a server (paragraphs 3, 57);
“determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determine a search subrange#1 for task: select *form T01 for server device (active) and a search subrange#2 for task: select *from T01 for server device (standby-1) relevant to data e.g., records (paragraph 76) in a table named T01 targeted by the request, based on obtained server status e.g., active or standby (figs. 4, 10, paragraphs 73, 76-77, 115).
When a search request is received from the client device 200, the server control units 110, 110a, and 110b first calculate their respective search subranges based on active/standby status (whether the server is an active server or a standby server) (paragraph 73).
 For example, the application software 210 requests the client control unit 220 to retrieve some data records from the database (S1). This request causes the client device 200 to broadcast or multicast a database search request to multiple server devices 100, 100a, and 100b at a time. Suppose, for example, that the client device 200 requests data in a table named "T01" (S2, S2a, S2b). Where appropriate, the following description refers to this table as "table T01."(paragraph 76).
The server control units 110, 110a, and 110b then calculate search subranges based on their assigned active/standby status and the number of participating server devices. For example, the server control units 110, 110a, and 110b respectively obtain search subrange #1, search subrange #2, and search subrange #3, and search their own search subranges to retrieve data (S3, S3a, S3b). The server control units 110, 110a, and 110b send their search results back to the client device 200 (S4, S4a, S4b). The client control unit 220 merges the received results into a single set of data records and passes it to the requesting application software 210 (S5) (paragraph 7).
FIG. 4. The illustrated three server devices 100, 100a, and 100b have determined search subranges #1, #2, and #3 according to their respective active/standby statuses (paragraph 115).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hirose’s teaching to Endo’s system in order to  avoid overlap between servers’ search subranges, so as not to waste their processing resources with redundant searching operation, to enables a scalable increase of throughput, to ensure access to the entire data even if some server in the system happens to fail and further to provide an increased fault tolerance.

Claim 11 has the same claimed limitation subject matter as discussed in claim 7; thus claim 11 is rejected under the same reason as discussed in claim 7.  In addition, Endo teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in an information processing apparatus to execute a process (paragraphs 55-56, the process comprising: 
“accepting a query and the connection information for accessing the 5external database server” as receiving as accepting from reception unit 11 as another information processing device a status inquiry request as a query for accessing the server 3a of a database (fig. 4, paragraph 87-88)  as external database server (fig. 15, paragraphs 208-209) and receive a connection response T21-8 as connection information from the reception unit 11 for accessing the server 3a (fig. 15, paragraphs 212-213).

Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al (hereinafter “Noda”) (US 20170052829) in view of Kuma et al (or hereinafter “Kuma”) (US 20210058444). 
As to claim 7, Noda teaches an information processing apparatus comprising: 
a memory; and 30a processor couple to the memory and configured to 28Fujitsu Ref. No.: 19-02005(as a memory; and 30a processor couple to the memory and configured to paragraphs 7, 41, 231):
“receive from another information processing device a query and the connection information for accessing the external database server” as receive from a user device 2 (fig. 1) as another information processing device a task ID as a query and task state for updating as accessing task state stored in the state accumulating unit 112 in storage unit 11 of a device 1 as external database server (paragraphs 41, 48, 93).  The task state is not connection information,
 “5acquire information indicating a storage status of the records targeted by the query among records stored in the external database server” as extracting user list of users who have completed task or in executing task (fig. 10) having same task ID in the request (fig. 10, paragraph 126). The user list of users who have completed task or in executing task is represented as information indicating status of users as records targeted by the task ID in the request as the query among users as records stored in storage unit 11 of device 1 as the external database server (figs. 1, 3, paragraphs 41, 43, 94).
In particularly, the communication target determining unit 15 extracts a user list of users who are in executing a task having the same prototype task ID (step S33).  Then, the communication target determining unit 15 substitutes the extracted user list in a related person list (step S34).  In other words, the communication target determining unit 15 selects users whose task state of the task that is the support target is actually "in executing” as communication targets (paragraph 126); and 
“determine a processing target range for each of the plurality of tasks relevant to the records targeted by the query, based on the acquired information indicating the storage status” as determining at step S39 (fig. 10) a number of tasks or threshold for each task of tasks relevant to the users by the task ID as the query e.g.,task having task ID as targeted by the request task ID as the query based on the extracted user list of users who have completed task or in executing task (fig. 10) having same prototype task ID (paragraphs 125-131) stored in server (figs. 1, 3, paragraphs 41, 43, 94).  The number of tasks or threshold is represented as a processing target range.  
In particularly: in fig. 10, after extracting user list of users who have completed task having same task ID at step S35, repeatedly, determine the number of tasks after each task of tasks having the task as targeted in the request task ID at step S39 &S41 (paragraphs 131-133).
Noda does not explicitly teach the claimed limitations:
the connection information, connect to an external database server based on the connection information.
Kuma teach the claimed limitations:
“receive from another information processing device a query and the connection information for accessing the external database server” as receive from a browser 610 a launch request as a query and (paragraph 61, fig. 6) and a connection request includes connection data for accessing the server (fig. 6, paragraphs 71, 73-74, 80);
“ connect to an external database server based on the connection information” as connecting to server based on connection request including connection ID (paragraphs 73-74, 80, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kuma’s teaching to Noda’s system in order to allow a user access to a server for obtaining the desired service (e.g., documents) from the server without having to login or otherwise obtain credentials for the server.

Claim 11 has the same claimed limitation subject matter as discussed in claim 5; thus claim 11 is rejected under the same reason as discussed in claim 5.  In addition, Noda teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in an information processing apparatus to execute a process (paragraphs 7, 41), the process comprising: 
“accepting a query and the connection information for accessing the 5external database server” as receiving a task ID and a task state from the user interface device 2 and updating a task state 112e corresponding to the task ID 112a stored in the task execution state accumulating unit 112 that matches the received task ID with the received task state (paragraphs 48, 55, fig. 1).  
Updating a task state upon receiving the state and task state that show the received task ID and task state are accepted.  The task ID is represented as a query and the task state is not connection information.
Noda does not explicitly teach the claimed limitations:
connection information; connecting to an external database server based on the connection information. 
Kuma teach the claimed limitations:
 “connection information” as connection ID (paragraphs 73-74, 80, 85);
“connecting to an external database server based on the connection information” as connecting to server based on connection data e.g., connection ID (paragraphs 73-74, 80, 85);
“accepting a query and the connection information for accessing the 5external database server” as responsive to receiving the launch request from a client side, launching server program instance 630 (fig. 6, paragraphs 61, 87-88) that indicates the launch request as a query is accepted and accepting the connection request received from a client side that includes launch ID for accessing the server program instance 630 (paragraphs 87-88).
At step 716, a connection request, such as connection request 624, is sent by the page to the server program instance using the client socket instance, where the connection request is in a format known to server program instance 630. According to one embodiment, the connection request may be an HTTP request. Even more particularly, the connection request may comprise a WebSocket handshake (paragraph 87).
The server program instance 630 acting as a server (paragraph 74) is represented as the 5external database server;
 “receive from another information processing device a query and the connection information for accessing the external database server” as receiving a request includes connection data for accessing the server (fig. 6, paragraphs 71, 73-74, 88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kuma’s teaching to Noda’s system in order to allow a user access to a server for obtaining the desired service (e.g., documents) from the server without having to login or otherwise obtain credentials for the server.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claims 3-5, 8-10, overcome 101 rejection.
Claims 8-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169